Per Curiam.

The information in this case is against John Wood for selling “ one pint of whisky on Sunday.” the information is not good, as a charge of selling less than a quart under the general license law; because, though the defendant is charged with selling one pint, still, if he sold a barrel, be sold a pint, because a pint is contained in a barrel. Struckman v. The State, at this term.
If the information should be held as charging tbe sale of more than a quart, then there is no penalty for making such *277sale on Sunday. The State v. Thomasson, 19 Ind. 99. The prosecution should have been under a different statute. Sohn v. The State, 18 Ind. 389.
D. E. Palmer, for the appellant.
Oscar B. Hord, Attorney General, for the State.
The judgment is reversed. Cause remanded to be dismissed.